Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in that it does not define the “front-rear direction”. It further does not set forth which structural features of the groove or slit “extends”.  A groove can “extend” in its depth features or in its end features.  Since no structural features of the groove or slit have been set forth, one cannot clearly determine how such is extending. Further “each of a toe side and heel side…is provided” is ambiguous and unclear in that one cannot determine if such is reciting two parts on each side or a single part that may extend over both the toe and heel side of the club. 
	Claims 3 and 4 appears to contradict claim 1 that calls for the grooves to extend in a front-rear direction.  Claim 3 now appears to recite that such are at a 15 degree or less angle with respect to that direction.   Here the “front-rear” direction appears to be a general direction as oppose to a specific direction.  Clarification in how such a direction is defined in claim 1 would likely provide clarification to the alternative embodiment of claim 3. 
	Claims 4-8 are indefinite in that, “the plan view of the head” is not defined. 
In claims 5-8 and 16-19, “a face center” is indefinite as such is not defined.  A face center can be construed as a distance top to bottom, from side to side, in the context of a geometric center of a shape or in the context of a plan view of an element.  Such multiple possible interpretations render the scope of the claim unclear. See In re Steele, 305 F.2d 859, 862-63 (CCPA 1962) (holding that the Board erred in affirming a rejection of indefinite claims because the rejection was based on speculative assumptions as to the meaning of the claims).  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 12-19 are is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Riley 4,139,196.
As to claims 1, 2 and 12-15, Riley shows a hollow (col. 3, ln. 24) golf club head with a face portion, a crown portion, a sole portion, a toe and a heel, wherein one of or each of a toe side and a heel side of the crown portion is provided with a first rigidity-decreasing part which is groove recess sections 47 on the toe and on the heel that extends in a front-rear direction of the head as shown in fig. 1.  Inherently such features would perform a function of rigidity decreasing due to less crown material.  Is considered to be shown to be 15 degrees or less to the front end in fig. 1 as called for by claims 3-5.
As to claims 6-8, and 16-19, inherently one can define a central region of the crown portion that extends 15 mm toward the toe and 15 mm toward the heel from a straight line passing through a face center in parallel with the front-rear direction of the head.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley.
Riley does not discuss the width or length of his grooves as called for in claims 9-11.  However, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  To have selected the claimed range in a heel direction and front rear would have been an obvious matter of design choice in the appearance of the grooves. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711